DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant's Communication received on November 01, 2021 for application number 16/160,100. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/02/2021 is noted. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
Applicant's arguments filed November 01, 2021 regarding the rejection of claims 1, 10, and 19 under 35 U.S.C 103 have been fully considered but they are not persuasive.
Examiner is sending a second non-final because claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Applicant argues, regarding claims 1, 10, and 19 Rajpathak does not teach or suggest the following limitation, determining, by at least one processor, that the particular RO is contained in the existing cluster of ROs, wherein the particular RO specifies a particular vehicle symptom as disclosed in Applicants’ invention.
Examiner respectfully disagrees with applicant’s assertions. 
With regards to b), Examiner appreciates the interpretation of the description given by Applicant in the response. In para [0015], Rajpathak teaches "Clustering involves the collection of the service repair verbatims with the related information grouped together. That is, those reconstructed service repair verbatims that include the extracted semantics as selected by the user are indexed and grouped to form a cluster. There are three types of clusters that can be constructed: the part-based cluster, the part-symptom cluster, and the part-symptom-action cluster.”, para [0017], Rajpathak teaches “A respective part-symptom cluster will have service repair verbatims that contains a specific part name and a specific associated symptom. This enables subject matter expertise to realize the most frequent parts that are appearing in a data along with the symptoms. Multiple clusters may be constructed utilizing a specific part and a different symptom. Examples of the multiple clusters using a specific part and different symptoms include, but are not limited to, [Battery-Dead], [Battery-Inop], and [Battery-Leak].”, para [0039], Rajpathak teaches “Clustering is utilized to collect the service repair verbatims as a function of the terms 


Applicant argues, regarding claims 1, 10, and 19 Rajpathak does not teach or suggest the following limitation, (ii) a third text string related to the first text string, wherein the third text string being related to the first text string comprises the first text string at least partially matching the third text string as disclosed in Applicants’ invention.
Examiner respectfully disagrees with applicant’s assertions. 
With regards to c), Examiner appreciates the interpretation of the description given by Applicant in the response. In para [0004], Rajpathak teaches "Each service repair verbatim includes a technician's comments concerning a part, a symptom associated with the part, and a repair action associated with the symptom. Service repair verbatims are collected from a vehicle service reporting system. Each service repair verbatim includes information relating to an identified problem with at least one vehicle part.”, para [0009], Rajpathak teaches “The system also allows the service technician to enter details of the service inspection, the diagnosis, and the service repair. The part causing the issue, the description of the issue, and the actual repair may be referred to as the part, symptom, and action, respectively. In many instances, the details of a service repair verbatim input by the service technician do not necessarily match what the labor code description represents. For example, a part-symptom verbatim may indicate a repair action `battery-repaired` as the [Part Action] combination. However, the labor code reported indicates that the "battery is replaced", but the description reported by the service technician states that the battery was recharged. As a result, there are anomalies in the data in which the reported labor codes do not correlate with inputs by the service technician”. Therefore, technician’s comments concerning parts and symptom of a service repair verbatim, ‘Battery-Dead-Recharge’ (first text string) partially matching ‘Battery-Dead-Replace’ (third text string) in a part-symptom-action cluster associated with a service repair verbatim.



Applicant argues, regarding claims 1, 10, and 19 Howell does not teach or suggest the following limitation, responsively move the particular RO from the existing cluster of ROs to a different cluster of ROs, wherein the different cluster is arranged to contain ROs that specify the particular vehicle symptom and the specific vehicle component as disclosed in Applicants’ invention.
Examiner respectfully disagrees with applicant’s assertions. 
With regards to d), Examiner appreciates the interpretation of the description given by Applicant in the response. In para [0020], Howell teaches " The following recommendations output by the recommendation module for identifying the root cause, may include, but are not limited to, an in depth review of how the service technicians solve the problem, change as to how a DTC is set on the vehicle which may generate a different repair response, change the labor code, enhanced training of service technicians, modify service procedures or work flow, provide service bulletins to service repair locations relating to the specific problem and repair, identify regional differences in the service repair locations where there is differences in how the repair is handled; recommend design changes is the vehicle system/subsystem/component”, para [0026], Howell teaches “a recommendation may be made to analyze a fleet level statistic to extract more information and identify whether this is a vehicle-make specific problem, a vehicle-model specific problem, or a vehicle-dealer specific problem”, “Testing statistics followed by hypothesis testing will provide a first level analysis to identify whether the problem is directed to a fleet level problem (i.e., all vehicles made by the manufacturer) or a problem directed to a particular vehicle-make. If the statistical tests point to H1, then the assumption is that the issue is not a common problem across all vehicles and segregation among the vehicle fleet must be further analyzed. A next level of statistical tests relating to the vehicle "Model" is initiated as provided in Table 2.”, “If the problem comes from a specific model, then the next level of testing assesses whether this is occurring from a particular service repair provider or if this problem is common across all the service repair providers. The testing is initiated relating to the "Dealership" as provided in table 3.”, para [0028], Howell teaches “It should be understood that the tables or statistical tests as shown above can be converted into a decision tree where each entry indicates a potential repair decision. Decisions such as to whether a respective repair can address the entire fleet or whether specific make vehicles can be inferred and incorporated into repair/service database. Such decisions can be considered as probabilities of doing different repairs and converted to decision trees (e.g., Bayesian decision trees) that can be used to guide the service technicians to the correct repair”. Therefore, moving a particular repair response (repair order) from a vehicle-make problem (existing cluster) to a problem directed to a particular vehicle-model (different cluster), in which a vehicle model problem is a specific problem according to diagnostic fault codes across the specific model of vehicles, vehicle make and models clusters are analogous with vehicle part and action clusters of primary reference Rajpathak, both primary and secondary reference involve clusters of vehicle data for repair orders.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 10, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mental process, for example the claims are directed toward the mental process of determining repair order data based on evaluating or analyzing the repair order data. The limitations of determining, by at least one processor, that the particular RO is contained in the existing cluster of ROs, wherein the particular RO specifies a particular vehicle symptom, wherein the existing cluster of ROs is arranged to contain ROs that specify the particular vehicle symptom, and wherein the data storage device contains data that identifies (i) a plurality of first taxonomy terms each indicative of a respective vehicle component and (ii) a plurality of second taxonomy terms each related to a replacement action; making a first determination, by the at least one processor, that the particular RO includes a first text string representative of a non-specific vehicle component by determining that the first text string partially matches two or more taxonomy terms of the plurality of first taxonomy terms; in response to making the first determination, the at least one processor making a second determination that the particular RO includes particular text having (i) a second text string that matches at least one of the plurality of second taxonomy terms and (ii) a third text string related to the first text string, wherein the third text string being related to the first text string comprises the first text string at least partially matching the third text string, as recited, is a process that, under broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “processor”, nothing in the claim element precludes the step from practically being performed in the mind. 
For example, the limitations directed toward determining steps are all directed toward a mental process that can take place with the aid of pen and paper. 
Similarly, the limitations of determining particular repair order text, as recited, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Thus, the claim is directed toward an abstract idea. The limitations determining, by at least one processor, that the particular RO is contained in the existing cluster of ROs; making a first determination, by the at least one processor, that the particular RO includes a first text string representative of a non-specific vehicle component by determining that the first text string partially matches two or more taxonomy terms of the plurality of first taxonomy terms; making a second determination that the particular RO includes particular text having (i) a second text string that matches at least one of the plurality of second taxonomy terms and (ii) a third text string related to the first text string are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – responsively moving step. Moving is insignificant extra-solution activity with no evidence of improvement. The processor in steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining repair order data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Per specification of instant application, operations involve determining that a particular computer-readable vehicle repair order (RO) corresponds to an existing cluster of ROs due to the particular RO including RO data that refers to a particular vehicle symptom (see para [0008]).  The extra-solution activity is well understood, routine, and conventional. Accordingly, this additional element of responsively moving does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) are directed to an abstract idea.
Claims 2-9, 11-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mental process, for example the claims are directed toward the mental process of determining particular repair orders, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. The limitations associated with determining particular repair orders are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the ranking and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. The limitation related to controlling the display is considered by the examiner to be insignificant extra solution activity, because the inventive subject matter is directed toward the creation of a probability data structure. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Because of these reasons the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim(s) are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rajpathak (US 2012/0011073) (hereinafter Rajpathak), in view of Kasturi et al. (US 10,157,347) (hereinafter Kasturi), and in further view of Howell et al. (US 2012/0116630) (hereinafter Howell).
Regarding claim 1, Rajpathak teaches a method based on a particular computer-readable vehicle repair order (RO) being associated with an existing cluster identifier that is stored within a data storage device to identify an existing cluster of ROs, determining, by at least one processor, that the particular RO is contained in the existing cluster of ROs, wherein the particular RO specifies a particular vehicle symptom (see para [0015], para [0017], para [0039], discloses determining repair verbatims (repair orders) corresponding to a type of cluster, part-symptom cluster and part-symptom-action cluster that are existing clusters of repair verbatims that collect service repair verbatims with respective related information), wherein the existing cluster of ROs is arranged to contain ROs that specify the particular vehicle symptom (see para [0016-0017], para [0039-0040], discloses part-symptom cluster contains part name in repair verbatim and symptom); (ii) a third text string related to the first text string, wherein the third text string being related to the first text string comprises the first text string at least partially matching the third text string (see para [0004], para [0009], discloses technicians comments concerning parts and symptom of  a service repair verbatim, ‘Battery-Dead-Recharge’ (first text string) partially matching ‘Battery-Dead-Replace’ (third text string) in a part-symptom-action cluster associated with a service repair verbatim).
Rajpathak does not explicitly teach  wherein the data storage device contains data that identifies (i) a plurality of first taxonomy terms each indicative of a respective vehicle component and (ii) a plurality of second taxonomy terms each related to a replacement action; making a first determination, by the at least one processor, that the particular RO includes a first text string representative of a non-specific vehicle component by determining that the first text string matches two or more taxonomy terms of the plurality of first taxonomy terms; in response to making the first determination, the at least one processor making a second determination that the particular RO includes particular text having (i) a second text string that matches at least one of the plurality of second taxonomy terms, and based on the second determination, determine that the third text string is representative of a specific vehicle component, and responsively moving the particular RO from the existing cluster of ROs to a different cluster of ROs, wherein the different cluster is arranged to contain ROs that specify the particular vehicle symptom and the specific vehicle component.
Kasturi teaches wherein the data storage device contains data that identifies (i) a plurality of first taxonomy terms each indicative of a respective vehicle component and (ii) a plurality of second taxonomy terms each related to a replacement action (see Table 2, col. 12 ln 5-15, discloses identifying defined taxonomies for vehicle parts (first taxonomy terms) indicating vehicle component and part failure (second taxonomy terms) related to replacing action as shown in Table 2); making a first determination, by the at least one processor, that the particular RO includes a first text string representative of a non-specific vehicle component by determining that the first text string partially matches two or more taxonomy terms of the plurality of first taxonomy terms (see Fig. 18, Table 2,  col. 11 ln 60-65, col. 20 ln 15-20, col. 25 ln 30-55, discloses determining that a vehicle repair order includes abbreviations, acronyms, or numbers in vehicle service data (first text string) that partially matches taxonomy terms in labor terms or vehicle part names of a Parts list as shown in Table 2); in response to making the first determination, the at least one processor making a second determination that the particular RO includes particular text having (i) a second text string that matches at least one of the plurality of second taxonomy terms (see Fig. 18, Table 2, col. 12 ln 10-15,  col. 12 ln 23-26, discloses determining repair order includes a second string in noun phrase that matches a defined standardized component taxonomy for symptoms and part failure), and based on the second determination, the at least one processor determining that the third text string is representative of a specific vehicle component (see Fig. 3, col. 12 ln 5-25, Table 2,discloses determining specified words or phrases that represents part failure mode terms).
Rajpathak/Kasturi are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Rajpathak to include taxonomy terms from disclosure of Kasturi. The motivation to combine these arts is disclosed by Kasturi as “improve learning of the system, or to process a user query and return relevant information” (Col 30 lines 5-6) and including taxonomy terms is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
 Rajpathak/Kasturi do not explicitly teach responsively moving the particular RO from the existing cluster of ROs to a different cluster of ROs, wherein the different cluster is arranged to contain ROs that specify the particular vehicle symptom and the specific vehicle component.
Howell teaches responsively moving the particular RO from the existing cluster of ROs to a different cluster of ROs, wherein the different cluster is arranged to contain ROs that specify the particular vehicle symptom and the specific vehicle component (see para [0020], para [0026], para [0028],  moving a particular repair response (repair order) from a vehicle-make problem (existing cluster) to a problem directed to a particular vehicle-model (different cluster), in which a vehicle model problem is a specific problem according to diagnostic fault codes across the specific model of vehicles, vehicle make and models clusters are analogous with vehicle part and action clusters of primary reference Rajpathak, both primary and secondary reference involve clusters of vehicle data for repair orders).
Rajpathak/Kasturi/Howell are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Rajpathak/Kasturi to move repair order to different cluster of repair orders from disclosure of Howell. The motivation to combine these arts is disclosed by Howell as “Recommendations are made to further refine the service diagnostics for efficiently guiding a service repair technician” (para [0007]) and moving repair order to different cluster of repair orders is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 10, Rajpathak teaches a system comprising at least one processor coupled to the data storage device and programmed to: based on a particular computer-readable vehicle repair order (RO) being associated with an existing cluster identifier that is stored within a data storage device to identify an existing cluster of ROs, determine that the particular RO is contained in the existing cluster of ROs, wherein the particular RO specifies a particular vehicle symptom (see para [0015], para [0017], para [0039], discloses determining repair verbatims (repair orders) corresponding to a type of cluster, part-symptom cluster and part-symptom-action cluster that are existing clusters of repair verbatims that collect service repair verbatims with respective related information), and wherein the existing cluster of ROs is arranged to contain ROs that specify the particular vehicle symptom (see para [0016-0017], para [0039-0040], discloses part-symptom cluster contains part name in repair verbatim and symptom); and (ii) a third text string related to the first text string, wherein the third text string being related to the first text string comprises the first text string at least partially matching the third text string (see para [0004], para [0009], discloses technicians comments concerning parts and symptom of  a service repair verbatim, ‘Battery-Dead-Recharge’ (first text string) partially matching ‘Battery-Dead-Replace’ (third text string) in a part-symptom-action cluster associated with a service repair verbatim).
Rajpathak does not explicitly teach a data storage device containing data that identifies (i) a plurality of first taxonomy terms each indicative of a respective vehicle component and (ii) a plurality of second taxonomy terms each related to a replacement action, make a first determination that the particular RO includes a first text string representative of a non-specific vehicle component by determining that the first text string matches two or more taxonomy terms of the plurality of first taxonomy terms; in response to making the first determination, make a second determination that the particular RO includes particular text having (i) a second text string that matches at least one of the plurality of second taxonomy terms, and based on the second determination, determine that the third text string is representative of a specific vehicle component, and responsively move the particular RO from the existing cluster of ROs to a different cluster of ROs, wherein the different cluster is arranged to contain ROs that specify the particular vehicle symptom and the specific vehicle component.
Kasturi teaches a data storage device containing data that identifies (i) a plurality of first taxonomy terms each indicative of a respective vehicle component and (ii) a plurality of second taxonomy terms each related to a replacement action (see Table 2, col. 12 ln 5-15, discloses identifying defined taxonomies for vehicle parts (first taxonomy terms) indicating vehicle component and part failure (second taxonomy terms) related to replacing action as shown in Table 2); make a first determination that the particular RO includes a first text string representative of a non-specific vehicle component by determining that the first text string partially matches two or more taxonomy terms of the plurality of first taxonomy terms (see Fig. 18, Table 2,  col. 11 ln 60-65, col. 20 ln 15-20, col. 25 ln 30-55, discloses determining that a vehicle repair order includes abbreviations, acronyms, or numbers in vehicle service data (first text string) that partially matches taxonomy terms in labor terms or vehicle part names of a Parts list as shown in Table 2); in response to making the first determination, make a second determination that the particular RO includes particular text having (i) a second text string that matches at least one of the plurality of second taxonomy terms (see Fig. 18, Fig. 3, Table 2, col. 12 ln 10-15, col. 12 ln 23-26, discloses determining repair order includes a second string in noun phrase that matches a defined standardized component taxonomy for symptoms and part failure), and based on the second determination, determine that the third text string is representative of a specific vehicle component (see Fig. 3, col. 12 ln 5-25, Table 2, discloses determining specified words or phrases that represents part failure mode terms).
Rajpathak/Kasturi are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Rajpathak to include taxonomy terms from disclosure of Kasturi. The motivation to combine these arts is disclosed by Kasturi as “improve learning of the system, or to process a user query and return relevant information” (Col 30 lines 5-6) and including taxonomy terms is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
 Rajpathak/Kasturi do not explicitly teach responsively moving the particular RO from the existing cluster of ROs to a different cluster of ROs, wherein the different cluster is arranged to contain ROs that specify the particular vehicle symptom and the specific vehicle component.
Howell teaches responsively move the particular RO from the existing cluster of ROs to a different cluster of ROs, wherein the different cluster is arranged to contain ROs that specify the particular vehicle symptom and the specific vehicle component (see para [0020], para [0026], para [0028],  moving a particular repair response (repair order) from a vehicle-make problem (existing cluster) to a problem directed to a particular vehicle-model (different cluster), in which a vehicle model problem is a specific problem according to diagnostic fault codes across the specific model of vehicles, vehicle make and models clusters are analogous with vehicle part and action clusters of primary reference Rajpathak, both primary and secondary reference involve clusters of vehicle data for repair orders).
Rajpathak/Kasturi/Howell are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Rajpathak/Kasturi to move repair order to different cluster of repair orders from disclosure of Howell. The motivation to combine these arts is disclosed by Howell as “Recommendations are made to further refine the service diagnostics for efficiently guiding a service repair technician” (para [0007]) and moving repair order to different cluster of repair orders is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

	Regarding claim 19, Rajpathak teaches a medium based on a particular computer-readable vehicle repair order (RO) being associated with an existing cluster identifier that is stored within a data storage device to identify an existing cluster of ROs, determining that the particular RO is contained in the existing cluster of ROs, wherein the particular RO specifies a particular vehicle symptom (see para [0015], para [0017], para [0039], discloses determining repair verbatims (repair orders) corresponding to a type of cluster, part-symptom cluster and part-symptom-action cluster that are existing clusters of repair verbatims that collect service repair verbatims with respective related information), wherein the existing cluster of ROs is arranged to contain ROs that specify the particular vehicle symptom (see para [0016-0017], para [0039-0040], discloses part-symptom cluster contains part name in repair verbatim and symptom); (ii) a third text string related to the first text string, wherein the third text string being related to the first text string comprises the first text string at least partially matching the third text string (see para [0004], para [0009], discloses technicians comments concerning parts and symptom of  a service repair verbatim, ‘Battery-Dead-Recharge’ (first text string) partially matching ‘Battery-Dead-Replace’ (third text string) in a part-symptom-action cluster associated with a service repair verbatim).
Rajpathak does not explicitly teach wherein the data storage device contains data that identifies (i) a plurality of first taxonomy terms each indicative of a respective vehicle component and (ii) a plurality of second taxonomy terms each related to a replacement action; making a first determination that the particular RO includes a first text string representative of a non-specific vehicle component by determining that the first text string matches two or more taxonomy terms of the plurality of first taxonomy terms; in response to making the first determination, making a second determination that the particular RO includes particular text having (i) a second text string that matches at least one of the plurality of second taxonomy terms and; and based on the second determination, determining that the third text string is representative of a specific vehicle component.
Kasturi teaches wherein the data storage device contains data that identifies (i) a plurality of first taxonomy terms each indicative of a respective vehicle component and (ii) a plurality of second taxonomy terms each related to a replacement action (see Table 2, col. 12 ln 5-15, discloses identifying defined taxonomies for vehicle parts (first taxonomy terms) indicating vehicle component and part failure (second taxonomy terms) related to replacing action as shown in Table 2); making a first determination that the particular RO includes a first text string representative of a non-specific vehicle component by determining that the first text string partially matches two or more taxonomy terms of the plurality of first taxonomy terms (see Fig. 18, Table 2,  col. 11 ln 60-65, col. 20 ln 15-20, col. 25 ln 30-55, discloses determining that a vehicle repair order includes abbreviations, acronyms, or numbers in vehicle service data (first text string) that partially matches taxonomy terms in labor terms or vehicle part names of a Parts list as shown in Table 2); in response to making the first determination, making a second determination that the particular RO includes particular text having (i) a second text string that matches at least one of the plurality of second taxonomy terms (see Fig. 18, Fig. 3, Table 2, col. 12 ln 10-15, col. 12 ln 23-26, discloses determining repair order includes a second string in noun phrase that matches a defined standardized component taxonomy for symptoms and part failure); and based on the second determination, determining that the third text string is representative of a specific vehicle component (see Fig. 3, col. 12 ln 5-25, Table 2,discloses determining specified words or phrases that represents part failure mode terms).
Rajpathak/Kasturi are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Rajpathak to include taxonomy terms from disclosure of Kasturi. The motivation to combine these arts is disclosed by Kasturi as “improve learning of the system, or to process a user query and return relevant information” (Col 30 lines 5-6) and including taxonomy terms is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Rajpathak/Kasturi do not explicitly teach responsively moving the particular RO from the existing cluster of ROs to a different cluster of ROs, wherein the different cluster is arranged to contain ROs that specify the particular vehicle symptom and the specific vehicle component.
Howell teaches responsively move the particular RO from the existing cluster of ROs to a different cluster of ROs, wherein the different cluster is arranged to contain ROs that specify the particular vehicle symptom and the specific vehicle component (see para [0020], para [0026], para [0028],  moving a particular repair response (repair order) from a vehicle-make problem (existing cluster) to a problem directed to a particular vehicle-model (different cluster), in which a vehicle model problem is a specific problem according to diagnostic fault codes across the specific model of vehicles, vehicle make and models clusters are analogous with vehicle part and action clusters of primary reference Rajpathak, both primary and secondary reference involve clusters of vehicle data for repair orders).
Rajpathak/Kasturi/Howell are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Rajpathak/Kasturi to move repair order to different cluster of repair orders from disclosure of Howell. The motivation to combine these arts is disclosed by Howell as “Recommendations are made to further refine the service diagnostics for efficiently guiding a service repair technician” (para [0007]) and moving repair order to different cluster of repair orders is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.










Regarding claims 2 and 11, Rajpathak/Kasturi/Howell teach a method of claim 1 and a system of claim 10.
Rajpathak further teaches wherein the particular vehicle symptom includes a particular diagnostic trouble code (DTC) identifier (see para [0011], para [0033], discloses symptoms including diagnostic trouble codes).

Regarding claims 3 and 12, Rajpathak/Kasturi/Howell teach a method of claim 1 and a system of claim 10.
Rajpathak does not explicitly teach wherein making the second determination further comprises determining that the third text string follows the second text string.
Kasturi teaches wherein making the second determination further comprises determining that the third text string follows the second text string (see Fig. 2, col. 12 ln 17-25, discloses determining relative positions of specified words or phrases, the term ‘gasket’ appears within five words of ‘manifold’).

Regarding claims 4 and 13, Rajpathak/Kasturi/Howell teach a method of claim 1 and a system of claim 10.
Rajpathak does not explicitly teach wherein making the second determination further comprises determining that the third text string precedes the second text string.
Kasturi teaches wherein making the second determination further comprises determining that the third text string precedes the second text string (see Fig. 2, col. 12 ln 17-25, discloses determining relative positions of specified words or phrases,  the term ‘gasket’ appears within five words of ‘manifold’).

Regarding claims 5, 14, and 20, Rajpathak/Kasturi/Howell teach a method of claim 1 and a system of claim 10.
Rajpathak does not explicitly teach wherein the plurality of second taxonomy terms comprises one or more of the following terms: (i) replace, (ii) replaced, (iii) replacing, (iv) replacement, (v) R/R, (vi) remove and replace.
Kasturi teaches wherein the plurality of second taxonomy terms comprises one or more of the following terms: (i) replace, (ii) replaced, (iii) replacing, (iv) replacement, (v) R/R, (vi) remove and replace (see col. 12 ln 5-6, discloses taxonomy terms replace and remove).

Regarding claims 6 and 15, Rajpathak/Kasturi/Howell teach a method of claim 1 and a system of claim 10.
Rajpathak does not explicitly teach wherein the particular RO includes at least first and second RO portions, wherein making the first determination further comprises determining that the first text string is in the first RO portion, and wherein making the second determination further comprises determining that the particular text having the second and third text strings is in the second RO portion.
Kasturi teaches wherein the particular RO includes at least first and second RO portions, wherein making the first determination further comprises determining that the first text string is in the first RO portion (see Tables 1-2, col. 11 ln 60-65, col. 12 ln 5-15, discloses terms within vehicle service data is in the parts list portion of a vehicle repair order), and wherein making the second determination further comprises determining that the particular text having the second and third text strings is in the second RO portion (see Tables 1-2, col. 11 ln 60-65, col. 12 ln 10-26, discloses determining vehicle service data for symptoms and part failure in repair code portion of vehicle repair order).

Regarding claims 7 and 16, Rajpathak/Kasturi/Howell teach a method of claim 1 and a system of claim 10.
Rajpathak does not explicitly teach wherein the first RO portion comprises a parts line, and wherein the second RO portion comprises a labor line.
Kasturi teaches wherein the first RO portion comprises a parts line, and wherein the second RO portion comprises a labor line (see Table 2, col. 12 ln 5-8, discloses labor line of terms for taxonomy).

Regarding claims 8 and 17, Rajpathak/Kasturi/Howell teach a method of claim 1 and a system of claim 10.
Rajpathak/Kasturi do not explicitly teach wherein the data storage device has stored thereon an indication that the particular RO is associated with the existing cluster identifier, and wherein moving the particular RO from the existing cluster of ROs to the different cluster comprises: removing, from the data storage device, the indication that the particular RO is associated with the existing cluster identifier; and storing, at the data storage device, an indication that the particular RO is associated with a different cluster identifier, wherein the different cluster identifier is stored within the data storage device to identify the different cluster of ROs.
Howell teaches wherein the data storage device has stored thereon an indication that the particular RO is associated with the existing cluster identifier, and wherein moving the particular RO from the existing cluster of ROs to the different cluster comprises: removing, from the data storage device, the indication that the particular RO is associated with the existing cluster identifier (see para [0024-0026], discloses that a specific repair order labor code is associated with a diagnostic fault code); and storing, at the data storage device, an indication that the particular RO is associated with a different cluster identifier, wherein the different cluster identifier is stored within the data storage device to identify the different cluster of ROs (see para [0026], para [0029], discloses storing labor codes associated with diagnostic fault code in case histories of previous repairs).

Regarding claims 9 and 18, Rajpathak/Kasturi/Howell teach a method of claim 1 and a system of claim 10.
Rajpathak/Kasturi do not explicitly teach wherein the different cluster contains a particular quantity of ROs after the particular RO is moved to the different cluster, the method further comprising: receiving, by the at least one processor via a vehicle repair tool, a request that comprises at least one search term specifying at least the particular vehicle symptom; making a further determination, by the at least one processor, that the different cluster is associated with the at least one search term and that the particular quantity of ROs contained in the different cluster exceeds a threshold quantity; and based on the further determination, the at least one processor responding to the request by causing a display device of the vehicle repair tool to display a repair-hint associated with the different cluster, wherein the repair-hint specifies at least that a particular repair of the specific vehicle component resolves the particular vehicle symptom.
Howell teaches wherein the different cluster contains a particular quantity of ROs after the particular RO is moved to the different cluster, the method further comprising: receiving, by the at least one processor via a vehicle repair tool, a request that comprises at least one search term specifying at least the particular vehicle symptom (see para [0005], para [0026], discloses receiving vehicle information that identifies if the problem is a vehicle-make, vehicle model, or vehicle dealer specific problem that correlates with labor code input); making a further determination, by the at least one processor, that the different cluster is associated with the at least one search term and that the particular quantity of ROs contained in the different cluster exceeds a threshold quantity (see para [0005], para [0025], discloses determining that the diagnostic fault code is associated with a specific labor code exceeds a predetermined threshold); and based on the further determination, the at least one processor responding to the request by causing a display device of the vehicle repair tool to display a repair-hint associated with the different cluster, wherein the repair-hint specifies at least that a particular repair of the specific vehicle component resolves the particular vehicle symptom (see para [0026], para [0029], Tables 1-2, discloses recommendations made to identify specific problem according to diagnostic fault codes- labor codes correlation and listed as shown in Tables 1-2).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159